DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  
The prior art fails to disclose or render obvious the claimed combination including a method comprising: determining that at least one diesel emissions fluid (DEF) doser of an exhaust aftertreatment system is frozen based on at least one of an ambient air temperature and a DEF source temperature; operating the engine in a skip-fire mode in response to the determination that the at least one DEF doser is frozen, the skip-fire mode comprising firing a portion of the plurality of cylinders, the portion of the plurality of cylinders being less than a total amount of cylinders of the plurality of cylinders; and discontinuing the skip-fire mode in response to determining that the at least one DEF doser is likely thawed.
The prior art fails to disclose or render obvious the claimed combination including an apparatus comprising: a freeze determination circuit structured to determine that at least one diesel emissions fluid (DEF) doser of an exhaust aftertreatment system is frozen based on at least one of an ambient air temperature and a DEF source temperature; and a DEF doser protection circuit structured to: operate the engine in a skip-fire mode in response to the determination that the at least one DEF doser is frozen, the skip-fire mode comprising firing a portion of the plurality of cylinders, the portion of the plurality of cylinders being less than a total amount of cylinders of the plurality of cylinders; determine that the at least one DEF doser is likely thawed; and discontinue the skip-fire mode in response to determining that the at least one DEF doser is likely thawed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of  seven patents:
	Collins et al. (Pat./Pub. No. US 2018/0128142), Nihongi et al. (Pat./Pub. No. US 2016/0040577), Kizawa et al. (Pat./Pub. No. US 2017/0328253), Matsuo et al. (Pat./Pub. No. US 2015/0361857), Nakao et al. (Pat./Pub. No. US 2017/0321582), Hirohiko et al. (Pat./Pub. No. EP 2685072), and Alig et al. (Pat./Pub. No. US 2016/0032801), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        May 20, 2022